Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2022

                                      No. 04-22-00531-CV

                           IN THE INTEREST OF I.M., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00828
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The trial court signed the Order of Termination on March 22, 2022, making the notice of
appeal due on April 11, 2022. See Tex. R. App. P. 26.1(b). A notice of appeal was filed on
August 19, 2022. Therefore, it appears that this Court lacks jurisdiction over this appeal. It is
therefore ORDERED that Appellant(s) show cause in writing, no later than October 3, 2022,
why this appeal should not be dismissed for lack of jurisdiction. If Appellant(s) fail to respond
within the time provided, the appeal will be dismissed for want of jurisdiction. See Tex. R. App.
P. 42.3(c).

         Furthermore, on August 29, 2022, the clerk’s record in this appeal was filed. The notice
of appeal, which appears to be drafted by a pro se, is defective in several ways, most importantly
in that it does not state the date of the judgment or order appealed from and does not identify the
appellant(s). Texas Rule of Appellate Procedure 25.1(d) sets forth the required contents of a
notice of appeal. The notice of appeal in this case does not comply with Rule 25.1(d) because it
does not:
                                                 ...

       (2) state the date of the judgment or order appealed from;
       (3) state that the party desires to appeal;
       (4) state the court to which the appeal is taken . . .;;
       (5) state the name of each party filing the notice;
       (6) in an accelerated appeal, state that the appeal is accelerated and state whether
       it is a parental termination or child protection case, as defined in Rule 28.4;
       (7) in a restricted appeal:
                (A) state that the appellant is a party affected by the trial court’s judgment
                but did not participate--either in person or through counsel--in the hearing
                that resulted in the judgment complained of;
                (B) state that the appellant did not timely file either a postjudgment motion,
                request for findings of fact and conclusions of law, or notice of appeal; and
               (C) be verified by the appellant if the appellant does not have counsel.
       (8) state, if applicable, that the appellant is presumed indigent and may proceed
       without paying costs under Rule 20.1.

TEX. R. APP. P. 25.1(d). Therefore, on September 1, 2022, this Court ordered Appellant(s) to
file an amended notice of appeal on or before September 11, 2022. To date, no amended notice
of appeal has been filed.

       All other appellate deadlines are suspended until further order of this Court.


       It is so ORDERED September 23, 2022.


                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT